                                           Case 3:20-cv-03808-WHO Document 21 Filed 08/24/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DAVID COX,                                      Case No. 20-cv-03808-WHO
                                                           Plaintiff,
                                   8
                                                                                           ORDER RE MOTION TO REMAND
                                                 v.
                                   9
                                                                                           Re: Dkt. No. 13
                                  10       FCA US LLC,
                                                           Defendant.
                                  11

                                  12          Plaintiff David Cox seeks to remand this case to state court, asserting that defendant FCA
Northern District of California
 United States District Court




                                  13   US LLC (“FCA”) has not satisfied the jurisdictional requirements of 28 U.S.C. § 1332. In

                                  14   opposition, Cox did not reply. FCA provided satisfactory evidence to meet its burden that the

                                  15   amount in controversy exceeds $75,000. I DENY Cox’s motion.1

                                  16                                             BACKGROUND

                                  17          Cox filed this action in San Mateo Superior Court on May 7, 2020. Dkt. No. 1-2

                                  18   (“Compl.”). He asserts three causes of action pursuant to California law: breach of implied

                                  19   warranty of merchantability under the Song-Beverly Warranty Act (“Song-Beverly”), breach of

                                  20   express warranty under Song-Beverly, and fraudulent inducement – concealment. Id. Cox’s

                                  21   “lemon law” claims relate to defects in a new 2013 Jeep Wrangler that he purchased in March of

                                  22   2013. Id. ¶¶ 4-5.

                                  23          FCA removed the case on June 10, 2020, asserting that this Court has diversity jurisdiction

                                  24   pursuant to 28 U.S.C. §§ 1332 and 1441(b). Dkt. No. 1. On July 20, 2020, Cox moved to remand

                                  25   the case to state court, asserting that the amount in controversy requirement of 28 U.S.C. § 1332

                                  26   was not satisfied. Dkt. No. 13 (“Mot.”). FCA opposed on August 3, 2020. Dkt. No. 16

                                  27
                                       1
                                  28    This matter is suitable for resolution without oral argument pursuant to Civil Local Rule 7-1(b),
                                       and the hearing set for August 26, 2020 is VACATED.
                                          Case 3:20-cv-03808-WHO Document 21 Filed 08/24/20 Page 2 of 4




                                   1   (“Oppo.”). Cox did not file a reply.

                                   2                                          LEGAL STANDARD

                                   3          A defendant may remove an action from state to federal court by filing a notice of removal

                                   4   that lays out the grounds for removal. 28 U.S.C. § 1446(a). The district court must remand the

                                   5   case to state court if it lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). A federal court has

                                   6   jurisdiction pursuant to 28 U.S.C. § 1332 if the matter in controversy exceeds $75,000, exclusive

                                   7   of interest and costs, and if there is diversity of citizenship. 28 U.S.C. § 1332(a).

                                   8          The Ninth Circuit applies “the longstanding rule that the party seeking federal jurisdiction

                                   9   on removal bears the burden of establishing that jurisdiction.” Abrego Abrego v. The Dow

                                  10   Chemical Co., 443 F.3d 676, 686 (9th Cir. 2006). “[W]hen a complaint filed in state court alleges

                                  11   on its face an amount in controversy sufficient to meet the federal jurisdictional threshold, such

                                  12   requirement is presumptively satisfied unless it appears to a ‘legal certainty’ that the plaintiff
Northern District of California
 United States District Court




                                  13   cannot actually recover that amount.” Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th

                                  14   Cir. 2007). Where the complaint is unclear or ambiguous on its face, the party challenging

                                  15   remand must establish by a preponderance of the evidence that the amount in controversy exceeds

                                  16   $75,000. Id.

                                  17                                               DISCUSSION

                                  18          The parties do not dispute that there is complete diversity in this matter. See Oppo. 2-3.

                                  19   Rather, they disagree as to whether the amount in controversy exceeds $75,000.

                                  20          The Complaint states that “[t]he amount in controversy exceeds TWENTY-FIVE

                                  21   THOUSAND DOLLARS ($25,000.00), exclusive of interest and costs . . . together with equitable

                                  22   relief.” Compl. ¶ 13. “In addition, Plaintiff seeks damages from Defendants, and each of them,

                                  23   for incidental, consequential, exemplary, and actual damages including interest, costs, and actual

                                  24   attorneys’ fees.” Id. In his Prayer for Relief, Cox requests a civil penalty as provided by Song-

                                  25   Beverly, in an amount not to exceed two times the amount of actual damages. Id. at 26. He also

                                  26   seeks punitive damages and attorneys’ fees, among other damages. Id. In its Notice of Removal,

                                  27   FCA stated that Cox’s requested damages exceeded $75,000 based on this allegation and the civil

                                  28   penalty of at least $50,002. See Dkt. No. 1 at 5.
                                                                                           2
                                           Case 3:20-cv-03808-WHO Document 21 Filed 08/24/20 Page 3 of 4




                                   1          In his motion to remand, Cox asserts that the potential recovery amounts relied upon by

                                   2   FCA are too speculative to meet the amount-in-controversy requirement. Mot. 6. He argues that

                                   3   Song-Beverly provides that the maximum civil penalty is two times actual damages and that the

                                   4   amount of actual damages is too speculative to establish that the amount in controversy is over

                                   5   $75,000. Id.

                                   6          Cox is correct that the Complaint does not clearly provide an amount in controversy that

                                   7   exceeds $75,000. The Complaint states merely that the amount in controversy exceeds $25,000

                                   8   “exclusive of interest and costs.” Although the prayer for relief lists various requests for damages,

                                   9   it is not clear whether Cox’s amount-in-controversy allegation includes these other damages, such

                                  10   as civil penalties or punitive damages. Numerous courts have found similar allegations to be

                                  11   ambiguous. See Feichtmann v. FCA US LLC, No. 5:20-CV-01790-EJD, 2020 WL 3277479, at

                                  12   *3-4 (N.D. Cal. June 18, 2020); Steeg v. Ford Motor Co., No. 19-CV-05833-LHK, 2020 WL
Northern District of California
 United States District Court




                                  13   2121508, at *3 (N.D. Cal. May 5, 2020); Schneider v. Ford Motor Co., 441 F. Supp. 3d 909, 913

                                  14   (N.D. Cal. 2020).

                                  15          Therefore, I address whether FCA has established that the amount in controversy exceeds

                                  16   $75,000 by a preponderance of the evidence. I conclude that it has. FCA provided evidence that

                                  17   Cox’s vehicle had a dealer invoice price of $33,976.00.2 Oppo. 2; Dkt. No. 16-3. It asserts that

                                  18   there was a mileage offset of $3,397.60 and thus “after the offset, the alleged repurchase amount is

                                  19   at least $30,578.40.” Oppo. 8 (emphasis in original). Adding the civil penalties to this amount

                                  20   results in $91,735.20 in controversy. Id. This amount does not include attorneys’ fees or punitive

                                  21   damages, which FCA asserts would further increase the amount in controversy. Id. FCA also

                                  22   provided a declaration of its attorney, Michael Sachs, who states he has tried three Song-Beverly

                                  23   cases on behalf of FCA in which the plaintiff sought fees in excess of $150,000. Dkt. No. 16-1 ¶

                                  24   10. Cox did not file a reply and has not challenged the truth of these assertions.

                                  25          Because FCA has provided unrebutted evidence that the alleged repurchase amount is at

                                  26   least $30,578.20, it has established that the amount in controversy exceeds $75,000. See

                                  27
                                  28
                                       2
                                         The Complaint includes a Vehicle Identification Number (“VIN”), Compl. ¶ 4, which matches
                                       the VIN in the Vehicle Information Detail Report submitted by FCA.
                                                                                       3
                                          Case 3:20-cv-03808-WHO Document 21 Filed 08/24/20 Page 4 of 4




                                   1   Schneider, 441 F. Supp. 3d at 915 (granting motion to remand where, after performing above

                                   2   calculation based upon purchase price of vehicle and mileage offset, amount in controversy was

                                   3   less than $75,000); Neville v. W. Recreational Vehicles, Inc., No. C-07-3757MMC, 2007 WL

                                   4   4197414, at *2 (N.D. Cal. Nov. 21, 2007) (denying motion to remand where purchase price of the

                                   5   vehicle was $34,438.00); see also Verastegui v. Ford Motor Co., No. 19-CV-04806-BLF, 2020

                                   6   WL 598516, at *3 (N.D. Cal. Feb. 7, 2020) (recognizing split in authority regarding whether

                                   7   maximum civil penalty should be considered as part of the amount in controversy and stating that

                                   8   “the Court is persuaded by the decisions in which courts have considered the maximum

                                   9   recoverable civil penalties because that is what Plaintiff put in controversy”). In addition, Cox

                                  10   seeks punitive damages and attorneys’ fees, which may be considered in the amount in

                                  11   controversy. See id. at *3-4 (punitive damages and attorneys’ fees may be included in amount in

                                  12   controversy). Thus, jurisdiction is proper pursuant to 28 U.S.C. § 1332.
Northern District of California
 United States District Court




                                  13                                             CONCLUSION

                                  14          For the above reasons, Cox’s Motion is DENIED.

                                  15   IT IS SO ORDERED. Dated:

                                  16                 August 24, 2020

                                  17

                                  18
                                                                                                    William H. Orrick
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         4
